Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board. The case is somewhat similar to the problem presented by Matter of Yeager (Corsi) (ante, p. 604) decided herewith. Here claimants were pressers of men’s clothing. The contract of employment provided that there would be a vacation period consisting of the first two weeks in July; the payment for the first week to be paid at the commencement of the vacation period and the payment for the second week to be made “ when and if the employee returns to work.” The employment of the claimants was terminated June 6, 1952, because of lack of work and they were paid June 12th, for this period. On June 26th, they received payment for the first week of July, under their vacation contract. When the plant shut down on June 6th, claimants were told they would be advised by mail when the plant would reopen. It did not reopen until August 4th. Thus, the vacation pay was held by the Appeal Board and must be deemed to be part of the eompensatioi} for previous services, and during such period, as well as immediately before and after it, it was properly held that there was a “ total lack of employment ” within the statute as it has been given administrative and judicial interpretation. Decision unanimously affirmed, with costs to respondents. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.